Citation Nr: 0500039	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bipolar affective 
disorder with adult residual attention deficit disorder (ADD) 
and mild alcoholic dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from July 1974 to 
October 1979, from November 1990 to May 1991, and from August 
to September 1991, and he served in the U.S. Army Reserves 
including during 1992.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for bipolar affective 
disorder with adult residual ADD and mild alcoholic dementia.  
He had three periods of active military service: from 1974 to 
1979, from November 1990 to May 1991, and from August to 
September 1991.  Service medical records include a December 
1990 record entry that the veteran's problem was bipolar 
disorder.

VA and non-VA medical records, dated from 1979 to 2001, 
reflect the veteran's repeated hospitalizations and treatment 
for psychiatric disorders variously diagnosed as bipolar 
affective disorder, possible post-traumatic stress disorder, 
and mild dementia secondary to polysubstance abuse.  An April 
1991 private psychiatric hospital report includes a diagnosis 
of bipolar disorder

A service psychiatric consultation report dated in September 
1991 includes an assessment of manic-depressive disorder that 
was noted to have been present since at least 1985.  

In support of his claim, the veteran submitted a January 2003 
written statement from a VA physician who was the director of 
an inpatient psychiatric unit.  The doctor said the veteran 
was currently under outpatient mental health treatment for 
bipolar disorder and repeatedly hospitalized in the inpatient 
psychiatric unit.  The VA psychiatrist stated that a review 
of the veteran's medical record indicates that the veteran 
was initially hospitalized on a psychiatric unit in 1988 and 
diagnosed with bipolar disorder.  Thereafter, the veteran was 
hospitalized more than ten times for exacerbations of bipolar 
disorder and received ongoing outpatient treatment for the 
psychiatric disorder.  According to the VA psychiatrist, 
review of the veteran's past symptoms and history indicate 
that the veteran "probably suffered from bipolar disorder 
while he was serving in the military".

In August 2003, the veteran underwent VA psychological 
examination.  Upon review of the veteran's medical records 
and clinical examination findings, the psychologist diagnosed 
bipolar disorder, rapid cycling with psychotic features with 
a need to rule out attention-deficit hyperactivity disorder 
(ADHD), cognitive disorder not otherwise specified, and 
learning disability.  In the VA psychologist's opinion the 
veteran's "history indicates the bipolar disorder illness 
likely started in his teenage years".  The psychologist 
noted that when hospitalized in March (September) 1991 for 
treatment of alcohol abuse, a service physician diagnosed 
bipolar disorder present since at least 1985, but the VA 
psychologist opined, "I think it was probably present in his 
teenage years."  ADHD was also diagnosed.

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The United 
States Court of Appeals for Veterans Claims, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel has issued a precedent opinion, VAOPGCPREC 
3-2003 (July 16, 2003), holding subsection 3.304(b) to be 
invalid insofar as it requires a claimant to show an increase 
in severity of the claimed disorder before VA's duty under 
the second prong of the rebuttal standard applies. In 
conformity with the Court's analysis and the GC opinion, the 
Board cites 38 C.F.R. § 3.304(b) herein only for the 
provisions of the regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Here it appears that the veteran may have had an existing 
psychiatric disorder prior to entering service in 1974, or at 
least prior to entering service in November 1990 or August 
1991.  However, the August 2003 VA examiner was not asked to 
comment upon whether the veteran's pre-existing psychiatric 
disorder was aggravated by a period of active military 
service.  In the interest of due process and fairness, the 
Board believes this should be done.
 
When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since 2003.  The RO should then 
request all pertinent medical records from these 
medical providers, if not already of record.

3.  The veteran should be scheduled for 
appropriate VA psychiatric examination to 
determine the etiology of any psychiatric 
disorder, including bipolar disorder, found to be 
present.  A complete history of the claimed 
disorder should be obtained from the veteran.  
Prior to the examination, the examiner should 
review the claims folders, including the 
appellant's service medical records for each of 
his three periods of active duty (from July 1974 
to October 1979, November 1990 to May 1991 and 
from August to September 1991), including the 
December 1990 and September 1991 service medical 
records.  All indicated tests and studies should 
be performed and all clinical findings reported 
in detail.  The examiner is requested to address 
the following matters:

a.  Does the appellant currently have bipolar 
disorder, or other chronic psychiatric 
disability (or disabilities)?

b.  If he has such a disability (or 
disabilities), does it represent a disease 
process or the residuals of an injury?

c.  Taking into consideration the evidence 
incorporated in the service medical records, 
when was the disability (or disabilities) 
incurred?

d.  If any disability was incurred before July 
1974 (or before November 1990 or before August 
1991) was there a permanent increase in 
disability, beyond the natural progress of the 
disorder, during a period of military duty?

e.  If any diagnosed disability was incurred 
after July 1974 (or after November 1990 or 
August 1991), the examiner is requested to 
provide an opinion concerning the etiology of 
any bipolar disorder or psychiatric disease 
found to be present, to include whether it is 
at least as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
currently diagnosed bipolar disorder or 
psychiatric disease was caused by military 
service, or whether such an etiology or 
relationship is unlikely (i.e., less than a 
50-50 probability).

f.  The examiner is particularly requested to 
reconcile the opinions expressed in the 
January 2003 written statement received from 
Dr. K.V. (to the effect that it was medically 
probable that the veteran suffered from 
bipolar disorder while serving in the 
military), the August 2003 VA examination 
report (to the effect that the veteran had 
bipolar disorder that started in his teenage 
years) and the March 1991 service psychiatric 
consultation record (to the effect that the 
veteran had manic-depressive disorder since at 
least 1985).

g.  A complete rationale should be provided 
for all opinions expressed. 

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
bipolar affective disorder with adult residual 
ADD and mild alcoholic dementia.  If the benefits 
sought on appeal remain denied, the veteran and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the October 2003 SSOC.  
An appropriate period of time should be allowed 
for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


